Case: 21-50395     Document: 00516028923         Page: 1     Date Filed: 09/24/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                      September 24, 2021
                                  No. 21-50395                           Lyle W. Cayce
                                Summary Calendar                              Clerk


   Keith Tyrone Carroll,

                                                           Plaintiff—Appellant,

                                       versus

   Christopher L. Cornish, Title VI-D Agent; Centex
   Child Protective Courts 1;2, Third Administrative
   Judicial Region, Bell County; Texas Department of
   Family and Child Protective Services; Thorvary
   Lundquist; Shanterria Moore; Harold Hardy, II;
   Annette Hall,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 6:21-CV-333


   Before Clement, Ho, and Oldham, Circuit Judges.
   Per Curiam:*



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50395     Document: 00516028923     Page: 2   Date Filed: 09/24/2021




         Appellant fails to present any non-frivolous arguments on appeal.
   Accordingly, the judgment of the district court is AFFIRMED. See 5th
   Cir. R. 47.6.